Filed 3/13/13 P. v. Taylor CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,                                                                                  C070610

                   Plaintiff and Respondent,                                      (Super. Ct. No. 11F7279)

         v.

STEWART BRADLEY TAYLOR,

                   Defendant and Appellant.




         Defendant Stewart Bradley Taylor pleaded no contest to possession of
methamphetamine and violating a domestic relations restraining order, and was sentenced
to a prison term of two years eight months. The trial court awarded defendant 15 days of
actual time credit, plus 6 days of conduct credit, for a total of 21 days of presentence
custody credit.
         Defendant’s sole contention on appeal is that he should have received day-for-day
credits. The People concede the error and we agree.




                                                             1
       Effective October 1, 2011, the Legislature amended Penal Code section 40191 to
allow all defendants serving presentence time in county jail to be eligible for day-for-day
credits. (Stats. 2011, ch. 15, § 482, eff. Apr. 4, 2011; Stats 2011, ch. 39, § 53; Stats.
2011-2012, 1st Ex. Sess., ch. 12, § 35.) Section 4019 now provides that “a term of four
days will be deemed to have been served for every two days spent in actual custody.” (§
4019, subd. (f).) The only defendants who are excluded from section 4019’s current day-
for-day credit provisions are those who have a current violent felony or murder
conviction. (See § 2933.1, subd. (c), § 2933.2, subd. (c).) By its express terms, the
amendment to section 4019 applies only to defendants whose crimes were committed on
or after October 1, 2011. (§ 4019, subd. (h).)
       Defendant committed his crimes on November 22, 2011. The parties agree the
amendments to section 4019 described above apply and that defendant is entitled to 14
days of conduct credit.
       Defendant filed a letter motion to correct his presentence custody credits in the
trial court. The trial court denied his request based on its mistaken belief defendant
sought a retroactive application of amended section 4019.
       We shall grant the requested relief.
                                       DISPOSITION
       The judgment is amended to reflect an award to defendant of 29 days of
presentence custody credit, comprised of 15 days of actual time and 14 days of conduct
credit. As amended, the judgment is affirmed. The trial court is directed to prepare an




1      Undesignated statutory references are to the Penal Code.

                                              2
amended abstract of judgment and to forward it to the Department of Corrections and
Rehabilitation.



                                                 NICHOLSON        , J.



We concur:



      RAYE         , P. J.



      HULL         , J.




                                           3